DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 25 November 2020 and 08 March 2022. The references have been considered.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11 and 20 recites the limitation "target that is moving along with the tidal current " in the second line of the claims.  There is insufficient antecedent basis for this limitation in the claim. The target is not disclosed as moving along with the tidal current.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (Nakagawa, EP3006956).
	Referring to Claim 1, Nakagawa teaches processing circuitry configured to: detect at least one object in or adjacent a water body by a radar; determine radar information associated with the at least one object ([0011-0015]); calculate a first velocity vector for the at least one object, based on the radar information associated with the at least one object ([0019] and [0022-0024]); obtain information associated with a tidal current of the water body ([0022] and [0027]); calculate a second velocity vector, based on the information associated with the tidal current ([0027]); compare the first velocity vector and the second velocity vector to classify an object of the at least one object as a target ([0025-0026]); and notify a user of the target; See Fig. 1 and 2 [0025-0026].
	Referring to Claims 2, 11 and 20, Nakagawa teaches wherein the processing circuitry is further configured to display on a display, a mark associated with the target that is moving along with the tidal current, based on a similarity between the first velocity vector associated with the target and the second velocity vector; Fig. 5 and 6 [0032] and [0037].
	Referring to Claims 3 and 12, Nakagawa teaches wherein the processing circuitry is further configured to determine a type of the at least one object, and wherein the type of the at least one object is at least one of a stationary object, an object moving with the tidal current, or an object moving in a direction independent of the tidal current; Fig. 5 and 6 and [0032].
	Referring to Claims 4 and 13, Nakagawa teaches wherein the processing circuitry is further configured to generate a similarity value between the first velocity vector and the second velocity vector; Fig. 5 and associated text.
	Referring to Claims 5 and 14, Nakagawa teaches wherein the similarity value is determined based on at least one of: an inner product of the first velocity vector and the second velocity vector; and Page 25 - APPLICATION; DOCKET NO. FEC20308a difference between the first velocity vector and the second velocity vector; Fig. 5 and associated text.
	Referring to Claims 6 and 15, Nakagawa teaches wherein the information associated with the tidal current comprises a speed of the tidal current and a direction of the tidal current, and wherein the radar information associated with the at least one object comprises at least one of a speed of the at least one object and a direction in which the at least one object is moving; [0019] and [0027].
	Referring to Claims 7 and 16, Nakagawa teaches wherein the processing circuitry is further configured to: generate one or more display signals associated with the at least one object; and change the one or more display signals based on a similarity between the first velocity vector associated with the at least one object and the second velocity vector associated with the tidal current; Fig. 2 and 6; [0017] and [0021].
	Referring to Claims 9 and 18, Nakagawa teaches wherein the processing circuitry is further configured to change the one or more display signals based on a change in distance of the target; see description of displays.
	Referring to Claim 10, Nakagawa teaches  detecting, by a radar, at least one object in or adjacent a water body; determining radar information associated with the at least one object; calculating a first velocity vector for the at least one object, based on the radar information associated with the at least one object; obtaining information associated with a tidal current of the water body; calculating a second velocity vector, based on the information associated with the tidal current; Page 26 - APPLICATION; DOCKET NO. FEC20308comparing the first velocity vector and the second velocity vector to classify an object of the at least one object as a target; and notifying a user of the target; see citations of Claim 1 above.
	Referring to Claim 19, Nakagawa teaches memory configured to store instructions; and processing circuitry configured to execute the instructions to: detect at least one object in or adjacent a water body by a radar; determine radar information associated with the at least one object; calculate a first velocity vector for the at least one object, based on the radar information associated with the at least one object; obtain information associated with a tidal current of the water body; calculate a second velocity vector, based on the information associated with the tidal current; compare the first velocity vector and the second velocity vector to classify an object of the at least one object as a target; and notify a user of the target; See citations of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Nakahama et al. (Nakahama, US PGPub 2017/0067984).
	Referring to Claims 8 and 17, Nakagawa teaches the processing circuitry is further configured displaying the target based on the similarity between the first velocity vector associated with the target and the second velocity vector, but does not explicitly disclose nor limit the display to use one or more colors.
	However, Nakahama teaches the use of one or more colors on the display; [0092].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa with the additional color settings as taught by Nakahama so that the target would be displayed prominently on the screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646